                                                                                                                                             f
     Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.1 Page 1 of 34                                                              f.
                                                                                                                                             I

     ·-·                                                                                                         ··-•--
                                                                                                                                          'j
                                                                                                                                         ---
                                                                                                                                             I

                                                                                                                                             I


1

2
     Collette Stark
     2175 CowleC Way
     San Diego, A 92110
                                    ~~--       -   -   --~           -   -        --~-                                    .   -   ·-·.



                                                                                                                                         I   I

     (619) 34 7-.0726                                                                              Jan 15 2021
3


4    Plaintiff In Pro Per                                                                            s/ soniad


5

6                                                                                                                                             '
                                                                                                                                              '



7
                  THE UNITED STATES FEDERAL DISTRICT COURT
 8                                                                                                                                            I


                          SOUTHERN DISTRICT OF CALIFORNIA                                                                                     i
                                                                                                                                              I
9                                                                                                                                             !
                                                                                                                                              I



10
     Collette Stark, an individual,                                  Civil Case No. '21CV0089 BAS JLB
                                                         ·!
11                   Plaintiff,                              )                    COMPLAINT
                                                             )               1.   NEGLIGENT VIOLATIONS OF
12          vs.                                                                   THE TELEPHONE
                                                             .
13
                                                             .                    CONSUMER PROTECTION
     Enrich Funding Corp, a Florida                                               ACT [47 U.S.C §227 (b)]
14                                                               I
                                                                             2.   WILLFUL VIOLATIONS OF
                                                                 I
15
      corporation;                                           'I                   THE TELEPHONE
     Joseph Amar, an individual,                                 I                CONSUMER PROTECTION
16
                                                             ,,I                  ACT [47 U.S.C. §227(b)]
17
                     Defendants.                             '               3.   NEGLIGENT VIOLATIONS OF
                                                             ,;                   THE TELEPHONE
18                                                               )                CONSUMER PROTECTION
                                                                                  ACT [47 U.S.C. §227 (c)]
19                                                           'I
                                                             'I              4.   WILLFUL VIOLATIONS OF
20                                                               I                THE TELEPHONE
                                                             'I                   CONSUMER PROTECTION
21                                                           '
                                                                 I                ACT [47 U.S.C. §227(c)]
                                                                 I
22                                                           ')              5.   VIOLATION OF CALIFORNIA
                                                                                  INVASION OF PRIVANCY
                                                             <
23                                                                                ACT [PC §632.7]
                                                             '
24                                                               )
                                                             '> JURY TRIAL REQUESTED
25                                                           )

                                  PLAINTIFF STARK'S INITIAL COMPLAINT- 1
                                                                                                                              21-CV
     Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.2 Page 2 of 34                      1,




           Plaintiff Collette Stark ("'Plaintiff'), an individual, hereby files her
2    Complaint and alleges the following upon information and belief based upon
3    personal knowledge:
4

5
                                I. NATURE OF THE CASE
6
     1.    Defendant Joseph Amar (herein "Amar") is the owner of Enrich Funding
7

8    Corp, a Florida corporation and he is the sole shareholder, sole member, sole

9    director and sole officer of said corporation. Defendant Amar is the owner,
10
     administrator and user of www.enrichfunding.com.
11
     2.    Defendant Amar ordered, commanded and directed his employee, Steve
12

13   Rubin, at Enrich Funding Corp to call Plaintiff Collette Stark at her DNC protected

14   cellular phone 619-347-0726, three times on January 14, 2021. Plaintiff alleges
15
     that there were other calls prior to these calls because Defendants already had
16

     Plaintiffs name, business name and email address in their files and because the
17

1s   caller stated that they had spoken before. Discovery will force Defendants to hand

19   over the details on those prior calls.
20
     3.    Plaintiff brings this action seeking damages and any other available legal or
21

22   equitable remedies resulting from the illegal actions of Defendant Enrich Funding

23   Corp, Defendant JOSEPH AMAR, an individual ("AMAR"), John Doe, an
24
     unknown individual ("Doe"), and ABC, Inc, an unknown corporation ("ABC,
25
     Inc"), in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiffs
                             PLAINTIFF STARK'S INITIAL COMPLAINT- 2
                                                                                             21-CV
              Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.3 Page 3 of 34
                                                                                                                   ···-···--

         "                                                                                           """   --
                                                                                                                           -I
                                                                                                                                  T
                                                                                                                                   I

             "-~C"ellular~telephone~in~violation~o-Ltb.e-Xe-leph0n~C0nsumer-!2,mtc;~Gth~n~AGt,-41.                ~- - .. -. ----==b-
                                                                                                                                   t
I    I

    2         U.S.C. § 227 et seq. ("TCPA") and related regulations, specifically the National
    3
              Do-Not-Call provisions, thereby invading Plaintiff's privacy. The allegations
    4
              herein are not plead inconsistently, but rather in the alternative. No Plaintiff in the
    5

    6
              history of the United States has ever had to plead exacting details in a TCPA

    7         complaint. The TCPA does not require such detail. Further, Defendants violated
    8
              California's Invasion of Privacy Act (CIPA) by illegally recording the
     9
              telemarketing call it made to Plaintiff without disclosing that such call was being
    10


    11        recorded by Defendants, all in violation of PC §637.2 and PC §632.7.

    12         4.    The Honorable Chief Judge Dana Sabraw wrote, on 12/21/2020, that                                              i



    13
               "pleadings are of limited importance in federal practice ... " citing RDF Media Ltd.
    14
               V. Fox Broadcasting Co., 375 F.Supp.2d 556,566 (C.D. Cal. 2005).
    15

    16         5.     Defendant JOSEPH AMAR is a person and has purposefully directed his

    17
               activities into California in a knowing and intentional manner.
    18
               6.     JOSEPH AMAR is also the alter ego of Defendant Doe and Defendant
    19

    20
               Enrich Funding Corp. Moreover, Joseph Amar is vicariously liable under federal

    21         common law for the acts of Enrich Funding Corp that violate the TCP A.
    22
               7.     The Defendants use the following web page to run their telemarketing scam:
    23
               www .enrichrunding.com.
    24

    25
               8.     Defendant Enrich Funding Corp also used the following phone numbers to


                                        PLAINTIFF STARK'S INITIAL COMPLAINT- 3
                                                                                                                21-CV
                                                                                                                                                       r
                           Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.4 Page 4 of 34
·-··-------------------
                      --   "-"-                                                                                       '-"-
                                                                                                                                     --i'              c
                                                                                                                                                       I



     ---       -- 1 - . -11.lILAmar~~SJ~am:    1K6~25~~5~1.fr6~and~6J~9--11-95~8£l-32. __ Ihe~weh~pages~and~the              -      ·-   - ----~•---   -


                 2         domain ownership are masked.
                 3                                                                                                                                     'i
                           9.     Em·ich Funding Corp is also known as Enrich Funding and is located at 66                                             i
                                                                                                                                                       '
                 4
                           West Flagler Street, Suite 901, Miami, FL 33130.
                  5

                 6
                           10.    Defendants have violated California Business & Professions Code § 17593

                  7        and§ 17591 by sending text messages to Plaintiff without prior written consent and
                  8                                                                                                                                        '
                           without a pre-existing business relationship. Plaintiff seeks an injunction pursuant
                  9
                           to said code sections to prohibit Defendants from violating the do not call
                10

                11         provision of the FTC. See Section 310.4(b)(l)(iii)(B) of Title 16 of the Code of

                12         Federal Regulations.
                13
                                                     II. JURISDICTION & VENUE
                14
                           11.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a
                15

                16         resident of California, seeks relief from the United States Federal District Court,

                 17        Southern District of California. For each TCP A subsection (b and c), Plaintiff also
                18
                           seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
                 19
                           when all calls are added up, exceeds the threshold required for federal court
                20

                21         jurisdiction.

                22          12.   The Court has ancillary jurisdiction, in its discretion, over the attendant state
                23
                           law claims. At present, the state law claims are grounded in CIPA violations.
                24
                           Plaintiff has also now formally put Defendant on notice of Cal. Civ. Code§
                 25


                                                    PLAINTIFF STARK'S INITIAL COMPLAINT-4
                                                                                                                                 21-CV
                                                                                                                         I'
            Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.5 Page 5 of 34                                   r-




    ----                                                                                               ·--·-
                                                                                                                         i
                                                                                                                  ·····--1

                                                                                                                         I
           --l-7.98.,.lSO-mcJ-wiU-s@<½k-lt½a¥0=t0-amena-th.@-G-aUS€s-0f-a@ti0R~after~the-~-Q~a-a3/~gpa0e~ = · - - . --~.lI
I    1                                                                                                                   '


     2      period.
                                                                                                                         r
     3                                                                                                                   '
            13.    This Court also has federal-question subject matter jurisdiction over the
                                                                                                                         i
     4
            Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
     5

     6
            federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).

     7      14.    This Court has personal jurisdiction over Enrich Funding Corp, JOSEPH
     8
            AMAR and ABC, Inc as well as John Doe because a substantial part of the
     9
            wrongful acts alleged in this Complaint were committed in California. For
    10
                                                                                                                         !

    11      example, JOSEPH AMAR, through its subsidiary ABC, Inc, made illegal

    12      telemarketing robocalls to Ms. Stark, with area code 619, while she was in
    13
            California. JOSEPH AMAR, ABC, Inc and Doe have also subjected themselves
    14
            to personal jurisdiction in California because they are running and abetting said
    15

    16      criminal operation.

    17      15.    Venue is proper in the United States District Court for the Southern District                             i'

                                                                                                                             '
    18                                                                                                                       '
            of California pursuant to 28 U.S.C. §139l(b) and because Defendant does business
    19

    20
            within the State of California and Plaintiff resides within the County of San Diego.

    21      16.     Defendants have purposefully directed their activities into California and
    22
            have thus enjoyed the benefits and protections of California law.
    23
                                                   III. PARTIES
    24
             17.      Plaintiff, Collette Stark ("Plaintiff'), is an individual and resident in
    25


                                        PLAINTIFF STARK'S INITIAL COMPLAINT- 5
                                                                                                               21-CV
     Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.6 Page 6 of 34

                                                                                               ___r

                                                                                                        I
                                                                                                   -----t
                                                                                                        I
                                                                                                        I

2


3
     18.   Defendant JOSEPH AMAR is a merchant cash advance lender, and is a

     "person" as defined by 47 U.S.C. § 153 (39).
                                                                                                        I
                                                                                                        I
                                                                                                        '

4
     19.   Defendant Enrich Funding Corp is a loan brokering company, and is a
5

6    "person" as defined by 47 U.S.C. § 153 (39).

7    20.   Defendant John Doe is an individual, and is a "person" as defined by 47
8
     u.s.c. § 153 (39).
9
     21.   The above named Defendants, and its subsidiaries and agents, are
10

11   collectively referred to as "Defendants." Each has bluned the lines of owner and

12   legal separateness to be now considered as one unit. Further, these said above
13
     named defendants, and each of them, have conspired and planned with each other
14
     to violate the TCPA and CIPA. The true names and capacities of the Defendants
15

16   sued herein as DOE DEFENDANTS 1 through 10, inclusive, are currently

17   unknown to Plaintiff, who therefore sues such Defendants by fictitious names.
18
     Each of the Defendants designated herein as a DOE is legally responsible for the
19

     unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
20

21   Complaint to reflect the true names and capacities of the DOE Defendants when
22
     such identities become known.
23
     22.   Plaintiff is informed and believes that at all relevant times, each and every
24

25   Defendant was acting as an agent and/or employee of each of the other Defendants


                            PLAINTIFF STARK'S INITIAL COMPLAINT- 6
                                                                                           21-CV
                                                                                                                                    I
              Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.7 Page 7 of 34                                            j,




         ,_                                                                                            __ ,
                                                                                                                          ,__t'
     '
          _,_,
                                                                                                                                  --l
                                                                                                                               --1

                                                                                                                                    I
         "=ancl==was==aet:ing==within~the-eourse-and~scope-ef==said-ageney-andfor~employment=wit11            -   ---   ----   ·----t
                                                                                                                                    l
1

2             the full knowledge and consent of each of the other Defendants. Plaintiff is
                                                                                                                                    '
3
              informed and believes that each of the acts and/or omissions complained of herein
4
              was made known to, and ratified by, each of the other Defendants. Each
5

6
              Defendant controlled every aspect of its agent's operations including the scripts to

7             be read on each call and the fact that each Defendant required its agent to record
8
              each telemarketing call, including the calls listed below that were made to Plaintiff.
9
                                      VI. FACTUAL ALLEGATIONS
10

11               23.   Plaintiff has received a confirming email from Defendant Em·ich Funding:

12

13
                       Good afternoon,
                       It was a pleasure speaking to you today. Below you will find the complete
14                     list of what is needed in order to submit a complete application via the
                       different funding channels I will submit through. I have attached a copy of
15
                       the Application in pdf format and e-sign via docusign.
16                     Enrich offers lines of credit, term loans, reverse consolidation, factoring
                       and many other programs. Applying for a business loan these days can
17                     take upto 6 weeks,for you to receive funding, You've got better things to
18                     do then this! With Enrich Funding you can get funding within just a few
                       hours.                                                                                                            I
                                                                                                                                         I
19

                       Current term loans upto $150,000@3.75%12 month defirmerment.
20

21                     Don't miss out! Please feel free to contact me if you have any questions or                                       '
                       concerns.
22

23                     This is what we 1ll need in order to complete your loan application process:

24                     1. Application- from the attachment below. one was also send via
25
                       docusign from Partners@enrichfunding.com
                       2. 4 months of bank statements                                                                                    '

                                      PLAINTIFF STARK'S INITIAL COMPLAINT- 7
                                                                                                              21-CV
     Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.8 Page 8 of 34




1

2
             Thank you,
3

4            Fred Nunez
             C. 786-599-3447
5            F. 305-928-1125
6
             www.Enrichfunding.com

7            Website - https://enrichfunding.com
8
             Reviews - https://www.trustpilot.com/review/enrichfunding.com
9

10

11

12
     24.   On January 14, 2021, Defendant Enrich Funding Corp, contacted Plaintiff or

13   Plaintiff's cellular telephone numbers ending in -0726, in an attempt to solicit
14
     Plaintiff to engage Defendant's loan services. Fred was the name the person on the
15
     phone gave as his personal name. Defendant used a pre-recorded message at the
16

17   beginning of the call which directly violated Civil Code § l 770(a)(22)(A). Plaintiff

18   gives notice of and reserves the right to amend this complaint as soon as discovery
19
     proves that Defendant has also violated Civil Code §1770(a)(22)(A).
20
     25.   Defendant AMAR used a "Vicidial" ATDS system to robodial Plaintiff on
21

22   Plaintiff's cell phone.

23   26.   Each named Defendant is being sued for violating 47 USC §227(b)(l)(A),
24
     47 USC §227(c)(5) and PC §§632.7 and 637.2.
25


                               PLAINTIFF STARK'S INITIAL COMPLAINT- 8
                                                                                             21-CV
                                                                                                                       t
      Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.9 Page 9 of 34                                       I
                                                                                                                       r:
                                                                                                   ·----··--·-- -


                                                                                                    --------




     ".:zq'"";""~ :f0S-EPH-:kMAR~is~an~offi-c-er"of-FJefendant~Enrich-Furrding~eorp;-arrd~Be,        --,.,.-.~-.-·-----=
1

2     Inc.
                                                                                                                           f
3
      28.    JOSEPH AMAR is an owner of Defendant Enrich Funding Corp and ABC,
4
      Inc.
5

6
      29.    Defendant has failed to obtain a bond as required of all telephone sales

7     organizations in California.                                                                                         '
                                                                                                                           '



8
      30.    Enrich Funding Corp has been sued for TCP A violations in the past.
9
      31.    JOSEPH AMAR is illegally doing business in California.
10

11    32.    Em·ich Funding Corp has failed to register as a telemarketer in California

12    with the Califmnia Department of Justice.
13
      33.    Defendant Enrich Funding Corp has failed to obtain a telemarketers bond in
14
      California as required by the California Department of Justice.
15

16    34.    JOSEPH AMAR exerts control over their third party telemarketing lead

17
      source.
18
      35.    JOSEPH AMAR began harassing Plaintiff on or about September 30, 2020
19

      at which time Plaintiff expressly told Defendants to stop calling and to send a
20
                                                                                                                               '
21    written copy of its Do Not Call policy. Then Defendants called again and again.
22
      36.    Calling Plaintiffs cell phone in California prior to 8 :00 AM is a violation of
23                                                                                                                             'I
      the FTC and FCC regulations and therefore a violation of 47 USC §227(c)(5).
24

25
      37.    Defendant Enrich Funding Corp also called Plaintiff from the 619 number
                                                                                                                               '


                               PLAINTIFF STARK'S INITIAL COMPLAINT- 9
                                                                                                21-CV
                                                                                                                               I'
         Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.10 Page 10 of 34                                          n,

                                                                                                                   ---------
     -                                                                                                    --,-
                                                                                                                         --


                                                                                                                               I




    1
         · =(')n-January-1=4~-2:02-l~at==or~arouncl-1=2"'5-4==PM
                             '                           .      . Plaint-iffcli-cl-not==consent==to-nor~give
                                                                        0


                                                                                                  '                  .   -   --,
I




    2     permission for, the subsequent call made by Defendants to Plaintiff.

    3
          38.     Often telemarketers higher controlled third parties to do their initial illegal
    4
          calling in violation of the TCP A. The initial lead source always plays coy and will
    5

    6
          not divulge who they are or who they are working for. That in and of itself is a

    7     violation of the FCC's Telemarketing Sales Rule and actionable under 47 USC
    8
          §227(c)(5). The only way that Plaintiff can find out who the TCPA violator is, is
    9
          to fain interest and "play along" on the call as the telemarketer reads the script and
    10

    11    illegally records the responses so they can sell the lead to Defendant JOSEPH

    12    AMAR                                                                                                                      I




    13
          39.     Further, consent must be in writing and signed by the person called.                                              -
    14
          Plaintiff did not sign any consent to be called.
    15

    16    40.     The Honorable District Judge Kenney stated on May 1, 2019 in case number

    17     18-cv-02071, Shelton vs. Fast Advance Funding, LLC: "Well, the only way this,
    18
          this act is going to get any teeth in it at all is through a serial litigant."
    19
           41.    Judge Kenney was referring to the TCPA when he made this above
    20

    21     statement on the record.

    22
           42.    Defendant directly called Plaintiff on her DNC registered cell phone in
    23
           violation of the TCPA.
    24

    25
           43.    Defendants and their agents made the following illegal calls to Plaintiff on


                                      PLAINTIFF STARK'S INITIAL COMPLAINT- 10
                                                                                                                 21-CV
     Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.11 Page 11 of 34




2     44.   The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter

3     alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
4
      use of an ATDS is expressly alleged against Defendant JOSEPH AMAR.
5

6     45.   JOSEPH AMAR, Enrich Funding Corp, ABC, Inc and Doe have been

7     illegally calling Ms. Stark, without her consent, with autodialed and prerecorded
8
      calls ("robocalls") as well as "live-transfer" calls using an ATDS. Ms. Stark brings
9
      this action under the Telephone Consumer Protection Act, 47 U.S.C. § 227
10

11    ("TCP A"), in hopes that an injunction and damages will encourage JOSEPH

12    AMAR, to change their ways. Plaintiff is suing JOSEPH AMAR, ABC, Inc and
13
      Doe for the directly dialed calls. There were other calls through lead generators
14
      but this lawsuit is for the direct autodialed called to Plaintiff cell phone.
15

16    46.    Amar instructed his employee-agent to make the calls complained of herein

17    which satisfies the requisite control to warrant vicarious and respondeate superior
18
      liability for Amar.
19
      47.    Defendants used an "automatic telephone dialing system" as defined by 4 7
20

21    U.S.C. § 227(a)(l) to place its call to Plaintiff seeking to solicit its services.

22    48.    Defendant's calls constituted calls that were not for emergency purposes as
23
      defined by 47 U.S.C. § 227(b)(l)(A).
24

25    49.    During all relevant times, Defendants did not possess Plaintiffs "prior


                              PLAINTIFF STARK'S INITIAL COMPLAINT- 11
                                                                                             21-CV
     Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.12 Page 12 of 34




2     automatic telephone dialing system or an artificial or prerecorded voice on its

3     cellular telephone pursuant to 47 U.S.C.§227(b)(l)(A). At no time did Plaintiff
4
      provide, give or grant express written permission to be called nor to be robo-dialed
5

6     by Defendants or its agents.

7     50.   Further, Plaintiffs cellular telephone number ending in -0726 was added to
 8
      the National Do-Not-Call Registry on or about February 13, 2007.
9
      51.   Defendants placed multiple calls soliciting its business to Plaintiff on her
10

11    cellular telephone ending in -0726 in or around December 2019 and continuing

12    through January 15, 2021.
13
      52.   Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2)
14
      as they were attempts to promote or sell Defendant's services.
15

16    53.   Plaintiff received numerous solicitation calls from Defendant within a 12-

17    month period.
18
      54.    Defendants continued to call Plaintiff on its telephone number -0726 in an
19

20
      attempt to solicit its services and in violation of the National Do-Not-Call

21    provisions of the TCPA.
22
      55.    Upon information and belief, and based on Plaintiffs experiences of being
23
      called by Defendants after being on the National Do-Not-Call list for several years
24

25    prior to Defendant's initial call, and at all relevant times, Defendants failed to


                              PLAINTIFF STARK'S INITIAL COMPLAINT-12
                                                                                             21-CV
         Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.13 Page 13 of 34
                                                                                                                -···--



                                                                                                                 --------rr
                                                                                                                           I


         .~establish-and-implem,mt~i:~msotiabl €-practiG€S~at1d-pr0ec.aKiure-s-t0~e-£f@eti¥el,r-~r€¥€nt~   =··-··-   . ·--~!
I   1                                                                                                                      i

                                                                                                                           i
    2     telephone solicitations in violation of the regulations prescribed under 47 U.S.C.
                                                                                                                           I
    3                                                                                                                      r
          §227(c)(5).
    4
          56.    Plaintiff was haimed by the acts of Defendants in at least the following
    5

    6
          ways: Defendants illegally contacted Plaintiff via her telephone for solicitation

    7     purposes, thereby invading the privacy of said Plaintiff whose telephone number
    8
          was on the National Do-Not-Call Registry. Plaintiff was damaged thereby.
    9
          57.    Plaintiff is suing as a person that received numerous solicitation calls from
    IO

    11    Defendants within a 12-month period, who had not granted Defendants prior

    12    express consent and did not have an established business relationship with
    13
          Defendants.
    14
          58.    Defendants illegally recorded each telemarketing call that it made to
    15

    16    Plaintiff in violation of California Penal Codes §632. 7 and §637.2. Defendants

    17
          owe Plaintiff $5,000 for each and every illegally recorded call.
    18
          59.     Donna, on behalf of Enrich Funding Corp, ABC, Inc and JOSEPH AMAR,
    19
          admitted on the last call that all calls that he made to Stark were recorded and that
    20

    21    he could send Stark a copy of those recorded calls, none of which had any
    22
          disclosure or warning of the fact of recording.
    23
          60.     The TCPA provides a private cause of action to persons who receive calls in
    24

    25    violation of§ 227(b). 47 U.S.C. § 227(b)(3).


                                    PLAINTIFF STARK'S INITIAL COMPLAINT-13
                                                                                                             21-CV
     Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.14 Page 14 of 34



                                                                                                  ·-----:-:=




2     telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47

3     C.F.R. § 64.1200(c)(2).
4
      62.   The TCP A provides a private cause of action to persons who receive calls in
5

6     violation of§ 227(c). 47 U.S.C. § 227(c)(5).

7                                        V. STANDING
8
      63.    The court must evaluate lack of statutory standing under the Rule l 2(b )(6)
9
      standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
10

11    because Plaintiff is proceeding pro se, her complaint "must be held to less stringent

12    standards than formal pleadings drafted by lawyers" and must be "liberally
13
      construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
14
      standard for pro se complaints post-Twombly). The Ninth Circuit has concluded
15

16    that the court1s treatment of prose filings after Twombly and Iqbal remain the same

17    and prose pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
18
      F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42
19

20    (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010);

21    Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following

22    Twombly and Iqbal, "we remain obligated to construe a pro se complaint
23
      liberally").
24

25    64.    Standing is proper under Article III of the Constitution of the United States


                                PLAINTIFF STARK'S INITIAL COMPLAINT-14
                                                                                              21-CV
                                                                                                                   I
            Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.15 Page 15 of 34
---------- 1 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -__-__                        ,-_-----J


        2                    A valid injury in fact;
            '


        3
                             which is traceable to the conduct of Defendants;
        4
                             and is likely to be redressed by a favorable judicial decision. See,
        5

        6
                      Spokeo, Inc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v. Defenders of

        7             Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in
        8
                      Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all three
        9
                      prongs above.
       10

       11             The "Injury in Fact" Prong

       12       65.   Plaintiffs injury in fact, must be both "concrete" and "particularized" in
       13
                order to satisfy the requirements of Article III of the Constitution, as laid out in
       14
                Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
       15

       16       that it actually exists. In the present case, Plaintiff was called on her cellular phone

       17       at least seventeen times by Defendants. In fact, Plaintiff expressly informed
       18
                Defendants to cease and desist from all future telemarketing on the very first call.
       19
                Such calls are a nuisance, an invasion of privacy, and an expense to Plaintiff in
       20

       21       multiple ways. Soppet v. Enhanced Recove,y Co., LLC, 679 F.3d 637,638 (7th Cir.
       22
                2012). Defendant's invasion of Plaintiffs right to privacy is further exacerbated by
       23
                the fact that Plaintiffs phone number, at all times relevant to this litigation, was on
       24

       25
                the National Do-Not-Call Registry ( hereinafter,. "DNC Registry"). As well,


                                        PLAINTIFF STARK'S INITIAL COMPLAINT-15
                                                                                                           21-CV
          Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.16 Page 16 of 34
                                                                                                                      J
I
    -·-i --Platnt#f-ha<i-n0-pl'i0rl,iasiness--relati0nship-wi·tb-Befenclant--prior-to-reeeivi:ng-1he--- ·- --- - -·   1
     2     seriously harassing and annoying calls by JOSEPH AMAR All of Plaintiff's                                   ,
                                                                                                                      r
     3     injuries are concrete and de facto. For an injury to be "particularized'' means that
     4
           the injury must "affect the plaintiff in a personal and individual way." Spokeo, Inc.
     5

     6     v. Robins, 135 S.Ct. 1540, 578 US._ (2016) at 14. In the instant case, it was

     7     Plaintiff's phone that was called and it was Plaintiff who answered the calls. It
     8
           was Plaintiff's personal privacy and peace that was invaded by Defendant's
     9
           persistent phone calls using an ATDS and a pre-recoded message, despite Plaintiff
    10

    11     having no prior business relationship with Defendants and Plaintiff's attempt to

    12     avoid the damage by registering her number on the DNC Registry.
    13
                 The "Traceable to the Conduct of Defendant" Prong
    14
           66.   The second prong required to establish standing at the pleadings phase is
     15

     16    that Plaintiff must allege facts to show that their injury is traceable to the conduct

     17
           of Defendants. In the instant case, this prong is met by the fact that the calls to
     18
           Plaintiff's cellular phone and home phone (land line) were placed either by
     19

    20
           Defendants directly, or by Defendant's agent at the express direction and control of

     21    Defendants. See Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017) ten
     22
           factor test from the 9th Circuit and Civil code §2307.
     23
                  The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"
     24

     25
           Prong


                                   PLAINTIFF STARK'S INITIAL COMPLAINT- 16
                                                                                                         21-CV
         Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.17 Page 17 of 34
                                                                                                                            ---
                                                                                                                  ---
                                                                                                                                '"
                                                                                                                            - - -




                                                                                                                  -···-1
                                                                                                                                  '

I
    1    ' -62.~-- _Ihe-thitd-pi:ong~to-establish~standing-at~th©-apl€adi-ng-s~pha-s@c,fl%fUi,res-.l!l-aintiJf.

    2     to allege facts to show that the injury is likely to be redressed by a favorable
                                                                                                                                  l
    3                                                                                                                             r
          judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a                                         i



    4
          request for damages for each call made by Defendants, as authorized by statute in
    5

    6
          47 U.S.C. § 227. The statutory damages were set by Congress and specifically

    7     redress the financial damages suffered by Plaintiff. Furthermore, Plaintiffs
    8
          Prayers for Relief request injunctive relief to restrain Defendants from the alleged
    9
          abusive practices in the future. The award of monetary damages and the order for
    10

    11    injunctive relief redress the injuries of the past and prevent further injury in the

    12    future. Because all standing requirements of Article III of the U.S. Constitution
    13
          have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._ (2016), Plaintiff
    14
          has standing to sue Defendant on the stated claims.
    15

    16    68.     '"To establish injury in fact, a plaintiff must show that he or she suffered 'an

    17
          invasion of a legally protected interest' that is 'concrete and particularized' and
    18
          'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
    19

    20
          Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite

    21    distinct from particularization. Id. An injury is "particularized" if it affects "the
    22
          plaintiff in a personal and individual way." Id. In addition, for an injury to be
    23
          ''concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
    24

    25    However, an injury need not be "tangible" in order to be "concrete," and intangible


                                      PLAINTIFF STARK'S INITIAL COMPLAINT- 17
                                                                                                                        21-CV
                                                                                                                        I
         Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.18 Page 18 of 34                                   l
                                                                                                                        F

         ...                                                                                         ,--·              l
                                                                                                               - - - - 1l
                                                                                                                        I
                                                                                                                        I


         ,~injuries1nay-eonstitute~iajury-in~faebfd~ at~1~549:-afn~ordeito~determine=whether~an~
                                                         0
                                                                                                     =··-·-··-·     ~~
I   1

    2     intangible harm constitutes injury in fact, Spokeo provided two factors to be
    3
          considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)
    4
          whether the statutory violation bears a 'close relationship to a harm that has
    5

    6
          traditionally been regarded as providing a basis for a lawsuit in English or

    7     American courts,' and (2) congressional judgment in establishing the statutory
    8
          right, including whether the statutory right is substantive or procedural." Matera v.
    9
           Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
    10

    11     Spokeo also held that "the violation of a procedural right granted by statute can be

    12     sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
    13
               1549. In such a case, a plaintiff"need not allege any additional harm beyond the
    14
           one [the legislature] has identified." Id.
    15

    16     69.       Here, Plaintiff alleges that Defendant JOSEPH AMAR and Defendant ABC,

    17
           Inc contacted her using a "telephone dialing system." This is insufficient standing
    18
           alone, but as in Amarrkchyan and Kramer, Plaintiff alleges sufficient additional
                                                                                                                            I
    19                                                                                                                      !


               facts. First, one of the calls is available to the Court as audio recordings of the                          I
                                                                                                                            ;
    20

    21         robotic voice message that initiated the calls. Second, the calls are solicitation
    22
               advertisements: they advertise Defendant JOSEPH AMAR's services for which
    23
               Plaintiff has absolutely no use or interest. Third, Plaintiff declares that she has
    24

    25
               never heard of Defendant JOSEPH AMAR, visited any location operated by said


                                       PLAINTIFF STARK'S INITIAL COMPLAINT-18
                                                                                                            21-CV
           Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.19 Page 19 of 34                       r
                                                                                                              i




                                                                                                              I

-~-~,aaj,   =Befenclant~pr-i0r~teH:he~harassing~and~arnoy-ing-caHs;norprov-ided-herc-dlular-~,l~~-------j
                                                                                             --               1
       l

       2    telephone number to said Defendant or consented to receive calls from Defendant.

       3    Plaintiff also has had no prior business relationship with Defendant. Plaintiff had
       4
            no reason to be in contact with Defendant JOSEPH AMAR nor has she ever
       5

       6    purchased any kind of product or service that they are selling. Plaintiffs

       7    allegations are sufficient to establish that Defendant used ATOS in sending their
       8
            prerecorded solicitation messages illegally and in direct violation of the TCPA.
       9
            70.   In Plaintiffs case, the allegations establish that she did not give prior express
      10


      11    consent. She declared that she was "the regular user and subscriber to the cellular

      12    telephone number at issue." She also declared that she has "never heard of
      13
            [Defendant], visited any location operated by [Defendant], provided [his] cellular
      14
            telephone number to [Defendant] or consented to receive text messages from
      15

      16    [Defendant]." As in Amarrkchyan, these allegations are sufficient to support

      17
            Plaintiffs claims that he did not give prior express consent authorizing Defendant
      18
            to send the prerecorded messages, nor to use an ATDS.
      19

      20
                                       FIRST CAUSE OF ACTION

      21            Negligent Violations of the Telephone Consumer Protection Act

      22                                     47 U.S.C. §227(b).

      23    71.    Plaintiff repeats and incorporates by reference into this cause of action the
      24
            allegations set forth above at Paragraphs 1-70.
      25


                                    PLAINTIFF STARK'S INITIAL COMPLAINT-19
                                                                                                      21-CV
     Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.20 Page 20 of 34
                                                                                                         i


                                                                                                         J



2     multiple negligent violations of the TCPA, including but not limited to each and

3     every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular 47
4
      U.S.C. § 227 (b)(l)(A).
5

6
      73.    As a result of Defendant's negligent violations of 47 U.S.C. § 227(b),

7     Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every
 8
      violation, pursuant to 47 U.S.C. § 227 (b)(3)(B).
9
      7 4.   Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc1
10

11    in the future.

12                               SECOND CAUSE OF ACTION
13
      Knowing and/or Willful Violations of the Telephone Consumer Protection Act
14
                                         47 U.S.C. §227(b)
15
      75.    Plaintiff repeats and incorporates by reference into this cause of action the
16

17    allegations set forth above at Paragraphs 1-70.

18    76.    The foregoing acts and omissions of Defendants constitute numerous and
19
      multiple knowing and/or willful violations of the TCP A, including but not limited
20
      to each and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
21

22    particular 47 U.S.C. § 227 (b)(l)(A).

23    77.    As a result of Defendant's knowing and/or willful violations of 47 U.S.C.
24
       §227(b), Plaintiff is entitled to an award of$1,500.00 in statutory damages, for
25


                                PLAINTIFF STARK'S INITIAL COMPLAINT- 20
                                                                                                 21-CV
               Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.21 Page 21 of 34
----,i-----------------------------------1---·--·-----

-------
                                                                                                                   --,-



          2     227(b) )(3)(C).
          3
                78.   Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc1
          4
                in the future.
          5

          6
                                           THIRD CAUSE OF ACTION

          7             Negligent Violations of the Telephone Consumer Protection Act

           s    79.    Plaintiff repeats and incorporates by reference into this cause of action the
          9
                allegations set forth above at Paragraphs 1-70.
          10
                80.    The foregoing acts and omissions of Defendants constitute numerous and
          11

          12    multiple negligent violations of the TCPA, including but not limited to each and

          13    every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular 47
          14
                U.S.C. § 227 (c)(5).
          15
                81.    As a result of Defendant's negligent violations of 47 U.S.C. § 227(c),
          16

          11    Plaintiff is entitled an award of $500.00 in statutory damages, for each and every

          18    violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
          19
                82.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc1
          20
                in the future.
          21

          22                              FOURTH CAUSE OF ACTION
          23    Knowing and/or Willful Violations of the Telephone Consumer Protection Act
          24
                                                47 U.S.C. §227 et seq.
          25
                83.    Plaintiff repeats and incorporates by reference into this cause of action the
                                        PLAINTIFF STARK'S INITIAL COMPLAINT-21
                                                                                                           21-CV
     Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.22 Page 22 of 34                                              '
                                                                                                             -·----·
     -         -·                                                                                                            -,
                                                                                                              ----,
                                                                                                                               .

     •~aUegati0ns~set~f0rth.~a00ve~at-Pa1agr-aphs~l--?O.                                                 -   -- -----:--::--===b-
1                                                                                                                              I
                                                                                                                               i
                                                                                                                               '
2        84.        The foregoing acts and omissions of Defendants constitute numerous and                                     I
                                                                                                                               ~
3                                                                                                                              :
         multiple knowing and/or willful violations of the TCPA, including but not limited
4
         to each and every one of the above cited provisions of 47 U.S.C. § 227(c), in
5

6
         particular 47 U.S.C. § 227 (c)(5).
                                                                                                                               I
                                                                                                                               I
                                                                                                                               I
 7       85.        As a result of Defendant's knowing and/or willful violations of 47 U.S.C. §                                I
                                                                                                                               i

 8
         227(c), Plaintiff is entitled to an award of$1,5OO.OO in statutory damages, for each
 9
         and every violation, pursuant to 47 U.S.C. §227(c)(5).
10

Il       86.        Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc1

12       in the future.
13
                                        FIFTH CAUSE OF ACTION
14
                                      California Invasion of Privacy Act
15
                                           PC §632. 7 and PC §6372
16
                                                                                                                                   I


17       87.        Plaintiff repeats and incorporates by reference into this cause of action the

18       allegations set forth above at Paragraphs 1-70.
                                                                                                                                   '
19
         88.        The foregoing acts and omission of Defendants constitute numerous and
20
         multiple knowing and/or willful violations of CPA, including but not limited to
21

22       each and every one of the above cited provisions of California Penal Code §632,

23       §632.7 and §637.2
24
         89.        As a result of Defendant's knowing and willful violation of CIPA sections
25


                                     PLAINTIFF STARK'S INITIAL COMPLAINT-22
                                                                                                        21-CV
                                                                                                                                         t,
         Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.23 Page 23 of 34                                                    I·
                                                                                                                                         i
         ___
         ,                                                                                                     ,_,
                                                                                                                                         i
                                                                                                                                         I




I   I
         --llC-§<;iJ2-@t~seGJ_,-inG-he10in~l2.G--§0~¼1,];>efom€lantaS~0we-I!laiati-£f:c$;§,QQQ~per~eal-l-. --- - - ·   -····--····--   ----
    2        90.       Plaintiff is also entitled to injunctive relief as expressly provided for within                                  I

                                                                                                                                         r
    3
             CIP A to prohibit Defendants from illegally recording calls to Plaintiff ever again.
    4
                                              PRAYER FOR RELIEF
    5
             WHEREFORE, Plaintiff requests judgment against Defendants, and each of them,
    6
                                        joint and severally, for the following:
    7
                                                                                                                                          '


    8
                                            FIRST CAUSE OF ACTION

    9                   Negligent Violations of the Telephone Consumer Protection Act

    10                                            47 U.S.C. §227(b)
    11
                   •   As a result of Defendant's negligent violations of 47 U.S.C .
    12
                       §227(b)(1 ), Plaintiff is entitled to and request $500 in statutory damages, for
    13                 each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
    14
                   •   Any and all other relief that the Court deems just and proper.
    15
                                          SECOND CAUSE OF ACTION
    16
             Knowing and/or Willful Violations of the Telephone Consumer Protection Act
    17
                                                   47 U.S.C. §227(b)
    18

    19             •   As a result of Defendant's willful and/or knowing violations of 47 U.S.C .
                       §227(b)(l), Plaintiff is entitled to and request treble damages, as provided by
    20
                       statute, up to$1,500, for each and every violation, pursuant to 47 U.S.C.
    21
                       §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
    22                                                                                                                                        '


    23
                   •   Any and all other relief that the Court deems just and proper .
                                                                                                                                              I
    24
                                            THIRD CAUSE OF ACTION                                                                             i
                                                                                                                                              '
                                                                                                                                              '
    25             Negligent Violations of the Telephone Consumer Protection Act 47 U.S.C.
                                                    §227(c)
                                         PLAINTIFF STARK'S INITIAL COMPLAINT-23
                                                                                                                     21-CV
      Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.24 Page 24 of 34
                                                                                                       ----··--·


                                                                                                                ·-1
                                                                                                                          I
                                                                                                                          II
]    ~'     •    As-ax.esulLotD~efendant:s~negligenL¥iolations-o£.AJ~U.S,.C                          ---   ..   -----··   -~
                                                                                                                          !
                 §227(c)(5), Plaintiff is entitled to and request $500 in statutory damages, for
2
                 each and every violation, pursuant to 47 U.S.C. 227(c)(5).
3

4
             •   Any and all other relief that the Court deems just and proper .

5                                  FOURTH CAUSE OF ACTION
                                                                                                                           I
                                                                                                                           I

6         Knowing and/or Willful Violations of the Telephone Consumer Protection Act
7
                                            47 U.S.C. §227(c)

8
             •   As a result of Defendant's willful and/or knowing violations of 47 U.S.C .
                 §227(c)(5), Plaintiff is entitled to and request treble damages, as provided by
9
                 statute, up to $1,500, for each and every violation, pursuant to 47 U.S.C.
10
                 §227(c)(5).
11
             •   Any and all other relief that the Court deems just and proper.
12

13
                                        FIFTH CAUSE OF ACTION
14
                                      California Invasion of Privacy Act
                                                                                                                           !
15                                         PC §632.7 and PC §637.2
16
             •   $5,000 per call for each such call that was recorded without consent or
                 disclose of such recording at the beginning of the call.
17

18
             •   Defendant's willful, knowing and intentional recording of Plaintiff on
                 Plaintiffs cellular phone using the wires of the United States devoid of
19
                 consent and disclosure.
20
             •   For Defendant's violation of California Penal Code §632, et seq.
21
             • Any and all other relief that the Court deems just and proper.              _

                                                                        ~
22
          Respectfully submitted this 15 th day of January, 2021.
23

24                                                                    ISi Collette Stark
                                                                      Collette Stark, Plaintiff
25


                                  PLAINTIFF STARK'S INITIAL COMPLAINT-24
                                                                                                   21-CV
                   Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.25 Page 25 of 34
-----------------------------------

_---·_---_--_---_---_--_----_---_--_---_---_-·--_--_--_---_---·_---_ _ _ _-_--_-_-_-_--_·-····_ _ _--_--·-_----_--_--_-_·-··_--_-···_--_-
                                                                                                                                       - -_-_--_-_--_---_-_--_--_--_-- - _ _L




                                                                   Exhibit A
                          Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.26 Page 26 of 34
____D_e_eu_S_i_!l__A_E_A_vel_e13_e_lD_:_E_9_D_D_E_2_6_D_-Gs-79
                                                       ___     4E_5_3_84_7_B_C_1_0_E_C_04_1_E_0_B~6=================================E""1~_11~_Lc"'"l.,_-1_--E.-u-.1.-1.d...i-u.-g-_A,,,._~p-p"'li-.ca~_1--rti_-u-u---<_E"'_o-1~1.-n-__-__   ===~,-
                                                                                                      ------ AGENT-NAME:__                                                     - ..... - h6WiisfFlaglerSfreelir973;-Miam,FL;-33130            ---·
                                                                                                                                                                                                             Tel & fax: 786-254-5166             1


                                                                                                                                                                                       afsubs@enrichfunding.com                                  ,
                          -----------------------------------------------------~
                          - - - - - - - - - - - - - ~ - ~ - ~ - - - - ~ - - - - - - - - - - - - - - - - ~ 0- ~ ~ ~ - ~ - - ~ - - ~ - ~ -




                                             BUSINESS INFORMATION
                                                                                                                                                                       --------~·wv,w.emlehtundinq.:rnm----·.,........,.,..==---=b-
                                                                                                                                                                                                                                                 :
                                                                                                                                      DBA:
                           Legal / Corporate name

                             Credit Rating:
                            Business Telephone#                                                                Cell phone#                                                 Federal Tax ID#:

                             Date Business Started                                                                Type of Entity: LLC / C-CORP/S-                          Website:
                             Years In lndust                                                                      CORP/INC

                             APPLIED FOR SBA/ EIDL?                                y         N                                                                             Current Outstanding loans:

                             *IF YOU HAVE ALREADY APPLIED FOR THIS THE FILE WILL AUTOMATICALLY GET DENIED
                             ype of Business/Description:                                                                                               Product/Servi~e Sold:


                                                                                                 BUSINESS OWNER INFORMATION
                             Principle Name                                                                                                 Title:                                       Ownership%

                             Business Address:                                                                                              1y                                                                  ip

                             SSN:                                                             Date of Birth:                        Home#

                                                                                                       BUSINESS OWNER INFORMATION

                             Partner Name:                                                                                                  Title:

                             Home Address:                                                                                                  City:                                                               Zip:

                             SSN;                                                             Date of Birth:                        Home#                                              Cell#

                                                                                                         BACKGROUND INFORMATION

                             Are there any Federal and/or State Taxes past due?                                                                 Yes or No                 If Yes, please explain:

                             Are there any federal and/or State Ta)( lien(s)?                                                                   Yes   or No               lf Yes, please explain:

                              Has this Company or its Principals ever filed for bankruptcy?                                                     Yes or No                 If Yes, please explain:

                             Are you a U.S Citizen? Specify other: _ _ _ _ _ _ _ _ __                                                           Yes or No                 Place of birth:

                             Any open Judgements?                                                                                               Yes or No                 If Yes, please explain:

                                                                                                       BUSINESS FINANCIAL INFORMATION
                             019 Gross Revenue: __ $_ _ __
                            2019 Annual Expenses: $_ _ __
                                                                                                        Did you file your                  Funding /\mount Desired:                            .
                                                                                                                                                                                         Description for use of expansion Ca pita I

                                                                                                        2019 Business Tax                  $_ _ _ __
                            2019 Cost of Goods:_,$ _ _ __                                               returns yet? Y N                   ($1'.,0,000 Maximum)
                               Of Employees as of 01/01/2020: _ __

                              Current Monthly gross Revenue: _$
                              Do you accept Credit Card Payments?                      Y      N




         -                    How
                              _$ _much
                                  _ _of_
                                       your
                                         _volume
                                            _ __is transacted by Credit or debit Card payments?

                              Do you offer financing to your clients?                    Y        N




         -                    Does your business require any Equipment Funding solutions? Y N
                             Are you or your business In the process or will be of Applying for a
                            Residential or Commercial Mortgage?       Y        N
   Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.27 Page 27 of 34
-----------------------------------


                                                                                  ·-1




                              Exhibit B
    Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.28 Page 28 of 34



                                                                                    Doe John <sddronevideos@gmail.com>



SD Drone Videos
1 message

Fred Nunez <nunez@enrichfunding.com>                                                             Thu, Jan 14, 2021 at 1:08 PM
To: sddronevideos@gmail.com



 Good afternoon,

 It was a pleasure speaking to you today. Below you will find the complete list of what is needed in order to submit a
 complete application via the different funding channels I will submit through. I have attached a copy of the Application in
 pdf format and e-sign via docusign.

 Enrich offers lines of credit, term loans, reverse consolidation, factoring and many other programs. Applying for a
 business loan these days can take upto 6 weeks,for you to receive funding, You've got better things to do then this! With
  Enrich Funding you can get funding within just a few hours.


  Current term loans upto $150,000@ 3.75%12 month defirmerment.


  Don't miss out! Please feet free to contact me if you have any questions or concerns.


  This is what we'll need in order to complete your loan application process:


  1. Application- from the attachment below. one was also send via docusign from Partners@enrichfunding.com
  2. 4 months of bank statements
  3. Drivers license


  Thank you,

  Fred Nunez
  C. 786-599-3447
  F. 305-928-1125
  www.Enrichfunding.com


  Website - httus://enrichfunding.com


  Reviews - https://www. trustpilot com/review/enrichfunding. com



               ENRICH
               FU      ND!NG
    Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.29 Page 29 of 34
--------------------------------···-·---


                                                                                   -I




                               Exhibit C
Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.30 Page 30 of 34


                                                                                               for 1 Month            I




      Joseph Amar
                                                                           ( & Message) ( More... )
      CEO at Enrich Funding Corp




                                                                                                ( i& Message~

  Joseph Amar ·            3rd                                                              Enrich Funding Corp

  CEO at Enrich Funding Corp
                                                                                            Dawson College
  Miami-Fort Lauderdale Area • 500+ connections · Contact info




  About
  locally based and rapidly evolving direct lending firm. We assist small and moderate sized businesses and quick
  working capital for their various needs. These needs range from help opening up a new location, assistance in
  purchasing new equipment, or simply obtaining funds to bolster their day-to-day activities. Our clients h   .,. s




  Activity
  868 followers

             I wonder what the lending/MCA landscape will look like under the Biden administratic
             already know the tax code looks gloomy. Thoughts????
             Joseph shared this

                                         -----------·····"·"'"'·"·'···-··-----------
                                                      See all activity



   Experience
                                                                           Messaging               ~    •••   A
Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.31 Page 31 of 34


db    O;. Search
                                                                                     --~~ ·-r
                                                                                            I

     Joseph Amar                                                                            I

                                                                                            I
                                                                                            I
     CEO at Enrich Funding Corp
                                                                                            !




             Region Capital LLC
             2 yrs 10 mos


             Direct lender
             Feb 2016 - Nov 2018 · 2 yrs 10 mos
             Miami/Fort Lauderdale Area




             Direct Lender
             Feb 2016 - Nov 2018 - 2 yrs 10 mos
             Miami/Fort Lauderdale Area




             Day Trader
             world trade securities
             May 2011 - May 2013 • 2 yrs 1 mo
             Miami/Fort Lauderdale Area

             Day trader




  Education

             Dawson College
             Bachelor's degree, Social Sciences




   Licenses & certifications

              Realtor
              Credential 1D 3305260




              mortgage broker                         Messaging       f&   •••   A
Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.32 Page 32 of 34



                                                                                                                                                                                                    ~-r
                                                                                                                                                                                                      I



         Joseph Amar
          CEO at Enrich Funding Corp

  Skills & endorsements

  Sales• 7

  Paul A. Damiano and 6 connections have given endorsements H



  Management · 4

  Sean Lando and 3 connections have given endorsements for thi,



  Investments• 2

  •         Endorsed by Mark Palomba, who is highly skilled at this



                                                                   Show mon



  Accomplishments

        4        languages
                 English • French • Hebrew • Spanish




  Interests

                      Mark Cuban     lffl
                      Pre$ident
                      6,414,560 followers



                      Tony Robbins     lffl
                      #1 New York Times best-selling author, life and bu:
                      6,315,010 followers
                                                                            fL
                                                                            'i


                                                                            .
                                                                                 _ ~:t~:;;~~;;;:;::r ~?'.#t;~:;~:;:;·;·;:;:;·;·?~~:·: ~-a;~2:::::i~::·!·:·:rfi:.:;;:"rJ?~;1r1:~f~~·;~~~;_;;~:;~:-
                                                                                                       1                                 1




                      DataMerch LLC                                                                Kevin O'Leary                        lffl
  .tl!l,DATA.MffiGK   25 followers                                                                 Chairman, O'Shares Investments & Beanstox
                                                                                                   2,759,735 followers


                                                                                                 Messaging
     Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.33 Page 33 of 34
----------------------------------------------···---                                                      -
                                                                           -·-·---   ·----· ·-·-
                                                                                                   --   ---

           Q. Search


          Joseph Amar
          CEO at Enrich Funding Corp




                                                           Messaging
Case 3:21-cv-00089-BAS-JLB Document 1 Filed 01/15/21 PageID.34 Page 34 of 34

                                                                                 r
                                                                               --1




                        Court Name: USDC California Southern
                        DMsion: 3
                        Receipt Number: CAS126940
                        Cashier ID: asepulve
                        Transaction Date: 01/15/2021
                        Payer Name: COLLETTE STARK
                             --------------
                        CIVIL FILING FEE- NON-PRISONER
                         For: COLLETTE STARK
                         Case/Party: 0-CAS-3-21-CV-000089-BAS
                         Amount:        $402.00
                                    -------------
                        CHECK
                         Check/Maney Order Num: 5198
                         Amt Tendered: $402.00
                        ---------------------------------
                        Total Due:      1402.00
                        Total Tendered: 402.00
                        Change Amt:      0.00

                        There wi 11 be a fee of $53.00
                        charged far any returned check.
